DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/03/22.
Applicant’s election without traverse of Group I in the reply filed on 10/03/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/22.
The reply filed 10/03/22 affects the application 16/648,658 as follows:
1.      Claims 1-13, the invention of Group I is prosecuted by the examiner. 
Claims 14-20 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 10, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanekawa et al. (JP 2005218307 A; Machine-English Translation) in view of Kian et al. (US 20050112267 A1; of record). 
Claim 1 is drawn to a solids performance enhancing and flow aid agent comprising: a plant oil fraction having iodine value of greater than 55 g I2/100g, which reduces agglomeration of the solids.
Hanekawa et al. disclose a method for producing a milk substitute fed to livestock comprising using vegetable oil and fat so as to produce the milk substitute having excellent granulating properties and dissolving properties, causing no caking (see abstract). Furthermore, Hanekawa et al. disclose that their invention relates to the production of milk replacer, more specifically, by using a transesterified oil of vegetable oils (fats) (see Description, page 1, [0001]). Also, Hanekawa et al. disclose that while exhibiting good fluidity without solidifying during storage, when this is dissolved in water or hot water, it not only shows good dispersibility and solubility, but also an excellent milk replacer with no oil separation (see Description, page 1, [0001]). It should be noted that Applicant’s specification indicates that their agent (composition) may act as a lubricant or dispersant (see page 5, [0027] of Applicant’s specification) and Applicant also claim that their agent (composition) or “solids are food or feed materials” (see claim 10). That is, Hanekawa et al. disclose a solids performance enhancing and flow aid agent.
Furthermore, Hanekawa et al. disclose that their invention uses a transesterified oil of vegetable oils (fats) (see Description, page 1, [0001]), and also disclose that transesterified oil can be used to improve the physical properties of milk replacer and prevent caking at a lower temperature (see page 2, [0011]).  Also, Hanekawa et al. disclose that as for vegetable oils and fats, it is preferable to transesterify a mixed oil of two or more kinds of fats and oils having different properties, particularly a mixed oil of fats and oils having different fatty acid compositions. For example, by transesterifying a mixture of palm-based palm stearin and lauric-based coconut oil, the negative properties of each oil and fat were improved, and the oil and fat with the properties required for milk substitutes (see page 2, [0014]).  Also, Hanekawa et al. disclose that for example, palm oil (at least one of palm stearin, palm middle oil, palm hardened oil, palm olein) and lauric oil (coconut oil, refined palm oil, palm kernel oil, etc.) can be used together in a ratio of 9: 1 to 6: 4 (see page 3, [0027]). In addition, Hanekawa et al. disclose that quality characteristics for their milk substitutes which includes that it should be powdery, have smooth fluidity and does not solidify when stored, and also when dissolved in water or warm water, the dispersibility and solubility are good, and oil separation, flotation, aggregation and adhesion do not occur (i.e.; it prevents or reduces agglomeration) (see page 1, [0003]). In addition, nutritional materials such as fats and oils, sugars, vitamins and minerals, and in some cases, seasonings and spices can be appropriately blended in the composition (see page 4, [0030]).
The difference between Applicant’s claimed agent or composition and the agent or composition disclosed or suggested by Hanekawa et al. is that Hanekawa et al. do not disclose the iodine value of the plant oil fraction or composition.
Kian et al. disclose biodegradable functional fluid composition based on vegetable oil that is suitable for lubricant, hydraulic and like fluid comprises palm olein and its by-product generated from fractionation of palm oil (see abstract). Furthermore, Kian et al. disclose that the base fluid use in this invention is palm olein. Palm olein is a liquid fraction obtained when the crude palm oil is fractionated and refined into solid and liquid fractions. Fractionation is performed in order to reduce the content of saturated fatty acids. Typically palm olein has Iodine Value (IV) in the range from about 56 to 72 (i.e.; 56 to 72 g I2/100g). A vegetable oil has IV higher than 72 could also be used in present invention. Iodine Value is an indication of the degree of unsaturation. Palm olein has been widely used, particularly, as edible oil in many countries, particularly for industrial frying (see page 2, [0017]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hanekawa et al. and Kian et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and which reduces agglomeration of the solids such as to use it in a milk substitute (replacer) or feed.
One having ordinary skill in the art would have been motivated in view of Hanekawa et al. and Kian et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and which reduces agglomeration of the solids such as to use it in a milk substitute (replacer) or feed.
Regarding claim 12, Hanekawa et al. and Kian et al. do not disclose that the performance is grinding. However, it would have been obvious to one of ordinary skill in the art to grind the food product of Hanekawa et al. and Kian et al. such as to optimize the powder formation so as to produce a powdery raw material consisting mainly of dairy components, or alternatively mixing the powdery raw material consisting mainly of the dairy components with pre-sprayed and dried ester exchange oil powder so as to be granulated as taught by Hanekawa et al. (see abstract of Hanekawa et al.).
Regarding claim 13, Hanekawa et al. and Kian et al. do not teach wherein the performance is extrusion. However, it would have been obvious to one of ordinary skill in the art to extrude the food product taught by Hanekawa et al. and Kian et al. by routine experimentation such as to transport or produce the product during manufacturing and handling.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanekawa et al. (JP 2005218307 A; Machine-English Translation) in view of Huang et al. (Chem. Eng. Technol. 2015, 38, No. 6, 1035-1041). 
Hanekawa et al. disclose a method for producing a milk substitute fed to livestock comprising using vegetable oil and fat so as to produce the milk substitute having excellent granulating properties and dissolving properties, causing no caking (see abstract). Furthermore, Hanekawa et al. disclose that their invention relates to the production of milk replacer, more specifically, by using a transesterified oil of vegetable oils (fats) (see Description, page 1, [0001]). Also, Hanekawa et al. disclose that while exhibiting good fluidity without solidifying during storage, when this is dissolved in water or hot water, it not only shows good dispersibility and solubility, but also an excellent milk replacer with no oil separation (see Description, page 1, [0001]). It should be noted that Applicant’s specification indicates that their agent (composition) may act as a lubricant or dispersant (see page 5, [0027] of Applicant’s specification) and Applicant also claim that their agent (composition) or “solids are food or feed materials” (see claim 10). That is, Hanekawa et al. disclose a solids performance enhancing and flow aid agent.
Furthermore, Hanekawa et al. disclose that their invention uses a transesterified oil of vegetable oils (fats) (see Description, page 1, [0001]), and also disclose that transesterified oil can be used to improve the physical properties of milk replacer and prevent caking at a lower temperature (see page 2, [0011]).  Also, Hanekawa et al. disclose that as for vegetable oils and fats, it is preferable to transesterify a mixed oil of two or more kinds of fats and oils having different properties, particularly a mixed oil of fats and oils having different fatty acid compositions. For example, by transesterifying a mixture of palm-based palm stearin and lauric-based coconut oil, the negative properties of each oil and fat were improved, and the oil and fat with the properties required for milk substitutes (see page 2, [0014]).  Also, Hanekawa et al. disclose that for example, palm oil (at least one of palm stearin, palm middle oil, palm hardened oil, palm olein) and lauric oil (coconut oil, refined palm oil, palm kernel oil, etc.) can be used together in a ratio of 9: 1 to 6: 4 (see page 3, [0027]). In addition, Hanekawa et al. disclose that quality characteristics for their milk substitutes which includes that it should be powdery, have smooth fluidity and does not solidify when stored, and also when dissolved in water or warm water, the dispersibility and solubility are good, and oil separation, flotation, aggregation and adhesion do not occur (i.e.; it prevents or reduces agglomeration) (see page 1, [0003]). In addition, nutritional materials such as fats and oils, sugars, vitamins and minerals, and in some cases, seasonings and spices can be appropriately blended in the composition (see page 4, [0030]).
The difference between Applicant’s claimed agent or composition and the agent or composition disclosed or suggested by Hanekawa et al. is that Hanekawa et al. do not disclose the use of the plant oil fraction or composition, palm super olein, per se.
Huang et al. disclose palm oil super olein and its fractions (g of I2/100 g oil) with iodine value of greater than 55 g I2/100g (see page 1037, Table 2). For example, Huang et al. disclose palm oil super olein with iodine value of 68.49, 71.82 and 74.06 g I2/100g (see page 1037, Table 2).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hanekawa et al. and Huang et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm oil super olein which has an iodine value of greater than 55 g I2/100g such as 68.49, 71.82 and 74.06 g I2/100g as taught by Huang et al., and which reduces agglomeration of the solids such as to use it in a milk substitute (replacer) or feed, especially since Hanekawa et al. disclose that palm olein can be used.
One having ordinary skill in the art would have been motivated in view of Hanekawa et al. and Huang et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm oil super olein which has an iodine value of greater than 55 g I2/100g such as 68.49, 71.82 and 74.06 g I2/100g as taught by Huang et al., and which reduces agglomeration of the solids such as to use it in a milk substitute (replacer) or feed, especially since Hanekawa et al. disclose that palm olein can be used.

Claims 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanekawa et al. and Kian et al. as applied in claim 1 above, and further in view of Bramoulle et al. (US 20130287930 A1; of record). 
The difference between Applicant’s claimed agent or composition and the agent or composition disclosed or suggested by Hanekawa et al. and Kian et al. is that Hanekawa et al. and Kian et al. do not disclose that the agent further comprises at least an inorganic additive.
Bramoulle et al. a method for producing highly palatable dry cat foods, by providing dry cat food preparations having specific compositions and/or texture properties, and by adding thereto palatability enhancers, so as to obtain highly palatable dry cat foods (see abstract).
Furthermore, Bramoulle et al. disclose that anticaking agent which include (the inorganic additive) sodium silicate can be used in or added to their composition (see page 5, [0086]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hanekawa et al., Kian et al. and Bramoulle et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition the inorganic additive, sodium silicates taught by Bramoulle et al. which has the same anticaking utility or effect such as to optimize the prevention or reduction of agglomeration and/or caking of solids such as when it is used in a milk substitute (replacer) or feed.
One having ordinary skill in the art would have been motivated in view of Hanekawa et al., Kian et al. and Bramoulle et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition the inorganic additive, sodium silicates taught by Bramoulle et al. which has the same anticaking utility or effect such as to optimize the prevention or reduction of agglomeration and/or caking of solids such as when it is used in a milk substitute (replacer) or feed.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanekawa et al. and Kian et al. as applied in claim 1 above, and further in view of Hojo et al. (US 6,254,905 B1; of record). 
The difference between Applicant’s claimed agent or composition and the agent or composition disclosed or suggested by Hanekawa et al. and Kian et al. is that Hanekawa et al. and Kian et al. do not disclose that the solid is calcium carbonate.
Hojo et al. a food additive slurry or powder composition which comprises 100 parts by weight of at least one selected from the group consisting of calcium carbonate, calcium phosphate and ferric pyrophosphate (A) (see abstract). The composition is superior not only in re-dispersibility and dispersion stability in liquid for a long period of time, and flavor, but is capable of providing highly concentrated products, and therefor it is advantageous economically (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hanekawa et al., Kian et al. and Hojo et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition calcium carbonate taught by Hojo et al. which has the same dispersibility utility or effect such as to optimize the dispersibility of solids or food product such as when it is used in a milk substitute (replacer) or feed, especially since because both Hanekawa et al., and Hojo et al. teach powdered food products with good dispersibility.
One having ordinary skill in the art would have been motivated in view of Hanekawa et al., Kian et al. and Hojo et al. to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition calcium carbonate taught by Hojo et al. which has the same dispersibility utility or effect such as to optimize the dispersibility of solids or food product such as when it is used in a milk substitute (replacer) or feed, especially since because both Hanekawa et al., and Hojo et al. teach powdered food products with good dispersibility.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanekawa et al. and Kian et al. as applied in claim 1 above, and further in view of Medoff (WO 2009134791 A2). 
Claim 11 is drawn to a solids performance enhancing and flow aid agent comprising:
a plant oil fraction having iodine value of greater than 55 g l2/100g, which reduces agglomeration of the solids, wherein the solids are polymer precursors.
The difference between Applicant’s claimed agent or composition and the agent or composition disclosed or suggested by Hanekawa et al. and Kian et al. is that Hanekawa et al. and Kian et al. do not disclose that the solids are polymer precursors.
Medoff discloses processing of biomass (e.g., plant biomass, animal biomass, microbial, and municipal waste biomass) to produce useful products, such as food products and amino acids (see abstract). Also, Medoff discloses exemplary products that can be produced using the methods provided herein include foodstuffs suitable for use in, e.g., ingestion by a human and/or animal, aquaculture, agriculture, hydroponics, pharmaceuticals, nutraceuticals, pharmaceutical delivery vehicles and dosage forms, pharmaceutical excipients, pharmaceutical conjugates, cross-linked matrixes such as hydrogels, absorbent materials, fertilizers, and lignin products (see page 1, lines 10-14). Also, Meddof discloses that any product disclosed herein or produced by the methods disclosed herein can be used as-is, or as a precursor or an intermediate in the production of another product (see page 1, lines 14-16). Also, Meddof discloses that in some embodiments, the methods described herein can be performed in combination with a bioconversion step (e.g., see FIG. 43B) to generate carbohydrates, sugars, biopolymers, and polymer precursors (see page 144, lines 10-12). Furthermore, Meddof discloses that uses of these carbohydrates, sugars, biopolymers, and polymer precursors include, for example, as food additives, in cosmetics, in plastic manufacturing, in fabric manufacturing, and in pharmaceutical and nutraceuticals (see page 145, lines 1-3). In addition, Meddof discloses that the food products described herein can be used as or in the production of food products (e.g., solid or liquid food products) (see page 171, lines 1-3).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hanekawa et al., Kian et al. and Meddof to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition a solid polymer precursor as taught by Meddof as a food additive such as to use the agent or composition in a milk substitute (replacer) or feed, especially since Meddof discloses that polymer precursors can be used as additive in food.
One having ordinary skill in the art would have been motivated in view of Hanekawa et al., Kian et al. and Meddof to prepare a solids performance enhancing and flow aid agent comprising a plant oil fraction as taught by Hanekawa and in which the palm oil is palm olein which has an iodine value of greater than 55 g I2/100g such as in the range from about 56 to 72 as taught by Kian et al., and also to include into the composition a solid polymer precursor as taught by Meddof as a food additive such as to use the agent or composition in a milk substitute (replacer) or feed, especially since Meddof discloses that polymer precursors can be used as additive in food.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623